Title: To Benjamin Franklin from Alexander Colden, 7 July 1773: résumé
From: Colden, Alexander
To: Franklin, Benjamin


<General Post Office, New York, July 7, 1773: Has received Franklin’s letter of April 7 by the Lord Hyde, packet, and is glad to know that the accounts sent on March 3 have arrived; had hoped to hear by the Duke, packet, that they had been approved, but did not. Encloses Willing & Morris’s second Bill on Harris [Herries] & Co. for £15; the first went by the Mercury, packet, on June 2. Also encloses the following first bills: Archimedes Georges on Curtis & Lovell, merchants of Bristol, for £113 sterling in favor of John Bours, endorsed by him and Thomas Vernon; and Captain Norris Goddard on Anthony Todd for £69 in favor of Colden.
His father, who visited him last Monday, “Continues to Enjoy a Surprising State of health and flow of Spirits,” and joins with him and David and Mrs. Colden in sending sincere compliments.>
